     Case 1:14-bk-15182-GM        Doc 323 Filed 05/06/21 Entered 05/06/21 09:43:03                Desc
                                    Main Document Page 1 of 2



1
2
                                                                      FILED & ENTERED
3
4                                                                            MAY 06 2021
5
                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
6                                                                       BY egonzale DEPUTY CLERK


7
8
                              UNITED STATES BANKRUPTCY COURT
9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                          Case No.: 1:14-bk-15182-GM
14   Mark Alan Shoemaker                             CHAPTER 7
15                                                   TENTATIVE RULING ON OBJECTION TO
                                                     CLAIM #9 OF MANDANA SHOEMAKER
16
17                                                   Date:      May 4, 2021
                                                     Time:      10:00 AM
18                                     Debtor(s).    Courtroom: 303

19
20            This claim arises out of a family law dissolution matter brought by Mark
21   Shoemaker (LASC ND055378), which resulted in a judgment for Ms. Shoemaker on
22   August 11, 2008. An abstract of judgment was issued on Sept. 23, 2009 and a writ of
23   execution for support arrearages was issued on Oct.1, 2009. This judgment was for
24   $43,000 in lieu of spousal support.
25            Mr. Shoemaker asserts that the judgment has expired under CCP §683.020
26   because more than 10 years has passed since its entry and it has never been renewed.
27   The current bankruptcy was filed on May 25, 2010 and the automatic stay terminated
28




                                                    -1-
     Case 1:14-bk-15182-GM       Doc 323 Filed 05/06/21 Entered 05/06/21 09:43:03            Desc
                                   Main Document Page 2 of 2



1    either on June 25, 2010 or on October 15, 2010 (which the motion to extend the stay
2    was denied). Even adding 30 days as provided in §108, the judgment expired in 2018.
3           In response, Ms. Shoemaker’s attorney points out that CCP §683.020 does not
4    apply to Family Law order and judgments made or entered pursuant to the Family
5    Code. CCP §683.10. Also, California Family Law §291 provides that a Family Law
6    judgment is enforceable until paid in full or otherwise satisfied and that it need not be

7    renewed

8           Cal. Fam. Code §291

9           (a) A money judgment or judgment for possession or sale of property that is

10          made or entered under this code, including a judgment for child, family, or

11          spousal support, is enforceable until paid in full or otherwise satisfied.

12          (b) A judgment described in this section is exempt from any requirement that a

13          judgment be renewed. Failure to renew a judgment described in this section has

14          no effect on the enforceability of the judgment.

15   Overrule the objection.

16   ###

17
18
19
20
21
22
23
24
           Date: May 6, 2021
25
26
27
28




                                                  -2-
